Citation Nr: 0725593	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA Regional Office (RO)
in Des Moines, Iowa



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for acquired mental illness to 
include schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

Review of the record indicates that the veteran's original 
claims file was lost in transit to the Board sometime after 
the veteran's August 2002 VA Form 9 was received at the RO.  
The RO rebuilt the file and has indicated that the veteran 
served on active duty from June 1973 to January 1974.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2002 decision by the RO.  In his 
August 2002 VA Form 9 the veteran had requested a travel 
Board hearing at the RO, but in a July 2007 statement the 
veteran withdrew that request.

By a March 1989 decision, the Board denied the veteran's 
claim of service connection for an acquired mental disorder, 
characterized at that time as a generalized anxiety disorder.  
That Board decision was not further appealed, and it became 
final.  See 38 C.F.R. § 20.1100.  The RO has properly treated 
the veteran's August 2001 claim of service connection for 
schizophrenia as a claim to reopen his prior denied claim of 
service connection for an acquired mental disorder, which may 
now be considered on the merits only if new and material 
evidence has been received since the time of the last prior 
final adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

The Board notes that 38 C.F.R. § 3.156(a) was amended for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45620 (2001).  Inasmuch as the veteran's claim to 
reopen was filed on August 20, 2001, that amendment does not 
apply in this case.  As defined by regulation in effect prior 
to August 29, 2001, new and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000). 

Review of the record indicates that the veteran has not been 
notified of the old definition of new and material evidence 
that must be applied in his case.  An October 2001 letter 
notifying the veteran that new and material evidence was 
needed to reopen his prior denied claim did not include the 
definition of new and material evidence from the regulations, 
nor did it comply with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) which had become effective on 
November 9, 2000.  VCAA letters in April 2002 and March 2006 
only informed the veteran of evidence necessary to establish 
service connection; they did not further inform the veteran 
of the need for new and material evidence in order to reopen 
his prior denied claim.  The August 2002 statement of the 
case (SOC) only included the new post-August 29, 2001, 
definition of new and material evidence.  Accordingly, a 
remand is needed in order to provide the veteran with notice 
of the old pre-August 29, 2001, definition of new and 
material evidence in a corrective supplemental statement of 
the case (SSOC).  See 38 C.F.R. § 19.31(b) (2006).

With further regard to the lost claims file having been 
rebuilt by the RO, the Board notes that, by the March 2006 
VCAA notice, the veteran was notified that his claims file 
was lost, and he was provided the opportunity to resubmit 
information and evidence pertinent to his claim.  However, 
review of the rebuilt file shows that, while the veteran's VA 
medical treatment records and social security disability 
claim records were obtained (the social security records also 
included pertinent private treatment records), the RO was 
unable to secure copies of the veteran's service medical 
records.  The record shows that a request was made to the 
service department in February 2007 for copies of any 
previously verified VA Forms 3101 (requests for information) 
for rebuilt folders.  An April 2007 reply said that the 
documentation or information requested was not a matter of 
record. 

VA has a heightened duty to assist a veteran when his service 
medical records are missing through no fault of his own.  See 
Hayre v. West, 188 F.3d 1327, 1332 (Fed. Cir. 1999).  It does 
not appear that the RO contacted the National Personnel 
Records Center (NPRC) to search for any available copies of 
the veteran's SMRs and his DD 214.  Inasmuch as the veteran's 
personnel records were never obtained for the file, and the 
veteran received a medical discharge after only about six 
months on active duty, a request should also be made for the 
veteran's military personnel records, as they may contain 
historical information that is pertinent to the veteran's 
claim.  Therefore, a remand is needed for a further attempt 
to obtain copies of the veteran's SMRs and his DD 214, as 
well as to obtain his military personnel records.     

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) notice letter relating to 
the need for new and material evidence in 
order to reopen the prior denied claim of 
service connection for an acquired mental 
disorder that complies with the recent 
decision in the case of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must inform the veteran of the 
pre-August 29, 2001, definition of new 
and material evidence that applies in his 
case.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  
Specifically ask the veteran for copies 
of any of his SMRs and his DD 214 that he 
may have in his possession.  If he 
provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

2.   Send a request to NPRC for copies of 
the veteran's SMRs, his DD 214, and his 
military personnel records.    

3.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issue of new and 
material evidence to reopen the prior 
denied claim of service connection for an 
acquired mental disorder on appeal in 
light of all information or evidence 
received.     If any benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case that 
includes notice of the pre-August 29, 
2001, definition of new and material 
evidence, which definition should also be 
applied by the RO in the decision.   The 
veteran should be afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).















	(CONTINUED ON NEXT PAGE)


The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 


